UNITED STATES DISTRICT COURT/EASTERN DISTRICT OF NEW YORK Attorney: JAMES F. SULLIVAN, ESQ. - 2506

 

MARVIN WILLIAMS Index #: 2:20-CV-03127-JS-ARL

Plaintiff(s)

-against- Date Filed:

MIRACLE MILE PROPERTIES 2 LLC, ETAL AFFIDAVIT OF SERVICE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK ss:

DAVID KLEINBERG BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY TO
THIS ACTION AND OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW
YORK.

That on July 27, 2020 at 10:22 AM at

 

C/O MIRACLE MILE PROPERTIES 2 LLC
287 NORTHERN BLVD. SUITE 110
GREAT NECK, NY 11021

deponent served the within true copy/copies of the SUMMONS IN A CIVIL ACTION AND COMPLAINT on
FARAIDOON GOLYAN, the defendant/respondent therein named,

SUITABLE by delivering thereat a true copy/copies of each to DANIEL TUBIAN a person of suitable age and discretion. Said
premises is the defendant's/respondent's actual place of business within the state. He identified himself as the CO-

 

 

 

 

AGE
WORKER of the defendant/respondent.
Deponent further states that he describes the person actually served as follows:
Sex Skin Color Hair Color Age (Approx.) Height (Approx. ) Weight (Approx)
MALE TAN SALT & PEPPER 60 6'0 175
MAILING Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
the defendant's/respondent's actual place of business at
C/O MIRACLE MILE PROPERTIES 2 LLC
287 NORTHERN BLVD. SUITE 110
GREAT NECK, NY 11021
and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Postal Service within New York State on July 28, 2020 by REGULAR FIRST CLASS MAIL in an envelope marked
PERSONAL & CONFIDENTIAL and not indicating on the outside envelope thereof, by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served.
MILITARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United
SERVICE States and received a negative reply. Upon information and belief based upon the conversation and observation as

aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Sworn to me on: July 28, 2020

 

Linda Forman Robin Forman Gotham Process Inc.

Notary Public, State of New York Notary Public, State of New York 299 Broadway DAVID KLE|NBERG
No. 01FO5031305 No. 01F06125415 New York NY 10007

Qualified in New York County Qualified in New York County

Commission Expires August 1, 2022 Commission Expires April 18, 2021 Docket #: *1160821*

 

 
